Title: From George Washington to Jonathan Trumbull, Sr., 18 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York Augt 18th 1776

I have been duly honored with your favor of the 13th inst. and at the same time that I think you and your Honble Council of Safety highly deserving of the thanks of the States for the measures you have adopted in order to give the most early and speedy succour to this Army, give me leave to return you mine in a particular manner.
When the whole of the reinforcements do arrive, I flatter myself we shall be competent to every exigency, and with the smiles of Providence upon our arms and vigorous exertions, we shall baffle the designs of our inveterate Foes formidable as they are—Our situation was truly alarming a little while since; but by the kind interposition and aid of our Friends is much bettered.
You may rest assured Sir, that due consideration shall be had to the several Militia Regiments that have come & are marching to our assistance, and that they shall be dismissed as soon as circumstances will admit of it. I trust as long as their is occasion for their service, that the same spirit and commendable zeal which induced them to come will influence their continuance—I sincerely wish it was in my power to ascertain the particular period when they would be needed, that they might not be detained one unnecessary moment from their homes and common pursuits. But as this cannot be done; as the approaching contest and trial between the two Armies will most unquestionably produce events of the utmost importance to the States; as the issue, if favorable, will put us on such a footing as to bid defiance to the utmost malice of the British Nation and those in alliance with her, I have not a doubt but they will most readily consent to stay, and chearfully forego every present and temporary inconvenience so long as they shall be necessary.
I am happy Capt. Van Buren has succeeded so well in the business he was upon, it being of great consequence for us to fit out and maintain our vessels on the Lake.
On the night of the 16th two of our Fire Vessels attempted to

burn the Ships of War up the River. One of them boarded the Phœnix of 44 Guns and was grappled with her for some minutes, but unluckily she cleared herself—The only damage the Enemy sustained was the destruction of one Tender. It is agreed on all hands that our people engaged in this affair behaved with great resolution and intrepidity. One of the Captains—Thomas—it is to be feared perished in the attempt, or in making his escape by swimming, as he has not been heard of—His bravery entitled him to a better fate—Though this enterprise did not succeed to our wishes, I incline to think it alarmed the Enemy greatly—For this morning, the Phœnix and Rose with their two remaining Tenders taking the advantage of a brisk and prosperous gale with a favorable tide, quitted their stations and have returned and joined the rest of the Fleet—As they passed our several Batteries they were fired upon, but without any damage that I could perceive.
The whole of the British Force in America, except those employed in Canada, are now here; Clinton’s arrival being followed the last week by that of Lord Dunmore who now forms a part of the Army we are to oppose. His coming has not added but little to their strength. I have the honor to be with great respect Sir Your most obedient Servant

Go: Washington

